Judgment unanimously reversed, on the law, proceeding converted to one under CPLR article 78, and matter remitted to Supreme Court, Wyoming County, for further proceedings, in accordance with the following memorandum:
Since habeas corpus is not a proper remedy in this matter, we convert the same to an article 78 proceeding (CPLR 103 [c]; People ex rel. Corcoran v Smith, 105 AD2d 1142). We find that the failure to include the minutes of the superintendent’s proceeding in the record makes adequate review impossible. Thus, we remit to Supreme Court to review the minutes of the superintendent’s proceeding and make a determination thereon (see, Wolff v McDonnell, 418 US 539, 564-565; Matter of McQueen v Vincent, 53 AD2d 630, 631). (Appeal from judgment of Supreme Court, Wyoming County, Marshall, J.— habeas corpus.) Present—Dillon, P. J., Doerr, O’Donnell, Pine and Schnepp, JJ.